DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s papers and remarks (with receipt dates of 08/24/2021) filed after the non-final rejection (mailed 06/28/2021) do not include any claim amendments. The claims filed 08/24/2021, which include claims 1-25, remain pending in the current application.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Halahmi (US 9,220,255 B2) issued to Halahmi in view of Olson (US 9,089,122 B2).
Regarding claim 1, Halahmi discloses a device for a durable insect bait station for biting flies in blood-seeking mode (abstract; column 1, lines 16-20), the device comprising: 
a protective membrane (figure 1, membrane 2) for providing access to the bait station (column 7, claim 1, “an elastomeric membrane for providing access to the bait station…,”), said protective membrane adapted to be permeable to volatile components (abstract, “Such devices including a membrane for providing access to the bait station, the membrane adapted to be permeable to 
a bait core (figure 1, bait core 4) for providing bait to the bait station (abstract, “…the device further includes a bait core for providing bait…”), said bait core including at least one insect toxin (abstract; column 4, lines 9-16, “BC 4 includes a sugar-source bait, at least one oral and/or contact insect toxin…,”); wherein said bait core is configured to be substantially in direct contact with said protective membrane 2 (abstract; column 3, lines 32-44, “applying a membrane to be substantially in direct contact with a bait core…,”). 

Halahmi does not appear to specifically disclose the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and a support element for attaching said protective membrane and said bait core to a fixed structure.

Olson teaches a bait core (figure 1, liquid bait 108) comprising 
at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23; “The base is comprised of a solution of sodium chloride in water, phosphate buffer, citric acid in water, or sodium lauryl sulfate in water….”) for inducing feeding of biting flies on said bait core (abstract, “…suitable for blood-feeding insects…in order to feed.”; column 2, lines 24-27, “Another aspect of the present invention provides for including an attractant such as, but not limited to, pheromones, food attractants, tactile cues, heat, carbon dioxide, water, and olfactory cues.”; column 2, lines 60-65, “…citric acid, Sodium lauryl Sulfate, indoxacarb, chlorphenapyr, deltamethrin, lamda cyhalothrin, and fipronil or any combination thereof.”; column 5, lines 21-24, “Bedbugs fully engorge themselves upon solutions of sodium chloride and water…,”) and 
a support element (figure 1, housing 101) for attaching a protective membrane (figure 1, membrane or pouch 107) and said bait core to a fixed structure (figure 1).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57; “The insect bait station 100 acts as an artificial host, attracting insects so that the insects feed on the liquid bait 108 contained within the pouch 107.”) and to place and support a bait core at a particular location while having the bait core mimic a host (e.g., Olson, column 3, lines 36-54, “As may be appreciated, it is desirable to mimic… the warm blooded animal upon which the blood-feeding insect feeds…,”).

Regarding claim 2, Halahmi as modified discloses the limitations of claim 1, and further discloses said protective member having a thickness of less than 100 microns (column 2, lines 50-51, “Preferably, the membrane has a thickness of less than about 100 microns.”; column 5, lines 9-17) and a hardness of less than 60 Shore A (column 2, lines 54-55, “Preferably, the membrane has a hardness of less than about 60 Shore A.”; column 5, lines 9-17); being configured to be resistant to degradation caused by ultraviolet (UV) exposure (column 7, claim 1, “…said membrane configured to be resistant to degradation caused by ultraviolet (UV) exposure…,”); and/or being composed of at least one polymeric material (column 4, lines 28-37; column 4, lines 51-55; column 5, lines 1-8, “An example for preferred polyurethanes suitable for making OM 2 include Desmopan DP85085A manufactured by Bayer, which can be plasticized by polymericaliphatic polyester plasticizer [10-20% weight plasticizer]. An example for preferred ethylene-acrylic ester copolymers suitable for making OM 2 include Lotryl 37EH550…,”).

Regarding claim 3, Halahmi as modified discloses the limitations of claim 1, and further discloses said bait core being free of any whole blood-source agent (abstract; column 2, lines 60-64, “…the bait 

Regarding claim 4, Halahmi as modified discloses the limitations of claim 1, but does not appear to specifically disclose said bait core being free of any sugar-source agent.
Olson teaches a bait core (figure 1, liquid bate 108) being free of any sugar-source agent (abstract; column 1, line 66 – column 2, line 10, “The base is comprised of a solution of sodium chloride in water, phosphate buffer, citric acid in water, or sodium lauryl sulfate in water.”; column 4, line 64 – column 5, line 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said bait core being free of any sugar-source agent, as taught by Olson, in order to have a bait core be lethal to insects that consume aspects of the bait core (e.g., Olson, abstract; column 2, lines 60-65; column 5, lines 3-15, “…have that the base solutions are lethal to bedbugs…”).

Regarding claim 5, Halahmi as modified discloses the limitations of claim 1, but does not disclose said bait core being adapted to elicit an extended contact time of said biting flies with said protective membrane and/or said bait core.
Olson teaches a bait core being adapted to elicit an extended contact time of biting flies (column 5, lines 16-28, “Bedbugs fully engorge themselves upon solutions of sodium chloride and water up to 5 weight percent…,”); column 9, lines 18-32, “The results showed that bed bugs feed to completion or engorge upon solutions…,”) with a protective membrane and/or bait core (column 5, lines 16-28; column 9, lines 18-32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said bait core being adapted to elicit an extended contact time of said biting flies with said protective membrane and/or said bait core, as 

Regarding claim 6, Halahmi as modified discloses the limitations of claim 5, but does not appear to specifically disclose said extended contact time being greater than double the contact time of said biting flies in the absence of said bait core.
Olson teaches an extended contact time being greater than double the contact time of said biting flies in the absence of said bait core (column 5, lines 16-28; column 9, lines 18-32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said extended contact time being greater than double the contact time of said biting flies in the absence of said bait core, as taught by Olson, in order to have attracted flies consume a sufficient amount of bait so as to lethally poison the flies (e.g., Olson, column 5, lines 16-28).

Regarding claim 7, Halahmi as modified discloses the limitations of claim 1, but does not disclose wherein said at least one BFS for inducing said feeding is operative at an ambient temperature below an average mammal temperature.
Olson teaches at least one BFS (column 1, line 66 – column 2, line 23) for inducing a feeding being operative at an ambient temperature below an average mammal temperature (column 2, lines 36-39, “Another aspect of the present invention provides for a method of attracting and killing insects, in other words, controlling blood-feeding insects comprising heating liquid bait contained in a pouch to approximately 75 to 130 F.”; column 3, lines 48-51, “The heating device 106 heats the pouch 107 and liquid bait 108 contained within the pouch 107 to approximately 75 to 130° F., 80 to 120 degrees F., 90 to 110 degrees F.”).


Regarding claim 8, Halahmi as modified discloses the limitations of claim 1, but does not disclose wherein said at least one BFS for inducing said feeding is operative at an ambient temperature below 37°C.
Olson teaches at least one BFS (column 1, line 66 – column 2, line 23) for inducing a feeding being operative at an ambient temperature below 37°C (column 2, lines 36-39; column 3, lines 48-51; The heating device 106 heats the pouch 107 and liquid bait 108 contained within the pouch 107 to approximately 75 to 130° F., 80 to 120 degrees F., 90 to 110 degrees F.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFS for inducing said feeding is operative at an ambient temperature below 37°C, as taught by Olson, in order to have a BFS mimic the body temperature of a warm blooded animal upon which a blood-feeding insect feeds (e.g., Olson, column 3, lines 51-54).

Regarding claim 9, Halahmi as modified discloses the limitations of claim 1, but does not disclose wherein said at least one BFS for inducing said feeding is operative on at least one biting-fly type selected from the group consisting of: mosquitoes of the genera Aedes, Culex, and Anopheles; sand flies; and biting midges.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said at least one BFS for inducing said feeding is operative on at least one biting-fly type selected from the group consisting of: mosquitoes of the genera Aedes, Culex, and Anopheles; sand flies; and biting midges, as taught by Olson, in order to have a BFS facilitate the extermination of a variety of blood-feeding insects (e.g., Olson, abstract; column 3, lines 26-35; column 10, claim 1).

Regarding claim 11, Halahmi as modified discloses the limitations of claim 1 and further discloses said at least one insect toxin including an oral, gut insect toxin (abstract, “at least one oral and/or contact insect toxin…,”; column 2, lines 60-64).

Regarding claim 12, Halahmi as modified discloses the limitations of claim 1 and further discloses said bait core being free of any contact insect toxin (column 4, lines 15-18 shows that bait core 4 may have at least one oral toxin or one contact insect toxin, meaning that the bait core may merely have the oral toxin on its own, “BC 4 includes a Sugar-source bait, at least one oral and/or contact insect toxin, water or other solvent, and optionally, an odorant or other volatile material (OD) as an insect attractant.”).

Regarding claim 13, Halahmi as modified discloses the limitations of claim 1, and further discloses said at least one insect toxin being selected from the group consisting of: dinotefuran, a 

Regarding claim 14, Halahmi as modified discloses the limitations of claim 1, but does not appear to specifically disclose said at least one oral insect gut toxin including at least one carrier agent selected from the group consisting of: sodium chloride (“NaCl”), sodium bicarbonate (“NaHCO3”), a water-retaining agent, and a gel.
Olson teaches at least one oral insect gut toxin (column 4, lines 61-64) including at least one carrier agent selected from the group consisting of: sodium chloride (NaCl), sodium bicarbonate (NaHCO3), a water-retaining agent, and a gel (column 4, line 61 – column 5, line 2; “The liquid bait solution is comprised of a base and an optional active ingredient. The base is selected from the group consisting of sodium chloride in water, phosphate buffer, citric acid in water, or sodium lauryl sulfate in water.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one oral insect gut toxin including at least one carrier agent selected from the group consisting of: sodium chloride (NaCl), sodium bicarbonate (NaHCO3), a water-retaining agent, and a gel, as taught by Olson, in order to have the toxin lethally poison a blood-feeding insect (e.g., Olson, column 4, line 61 – column 5, line 15).

Regarding claim 15, Halahmi as modified discloses the limitations of claim 1, but does not appear to specifically disclose the fixed structure being a netting component configured to act as a barrier to prevent said biting flies from penetrating said netting.
Olson teaches a fixed structure (figure 1) being a netting component (column 5, lines 48-53, “In an embodiment at least a portion of the membrane may be encased in a permeable fabric Such as cheesecloth.”) configured to act as a barrier (column 5, lines 48-53) to biting flies from penetrating said netting (column 5, lines 48-53).


Regarding claim 16, Halahmi as modified discloses the limitations of claim 15, but does not appear to specifically disclose said netting component including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component.  
Olson teaches a netting component (column 5, lines 48-53) including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component (column 5, lines 48-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said netting component including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component, as taught by Olson, in order to maintain an insect away from the surface of a membrane (e.g., Olson, column 5, lines 48-53).

Regarding claim 17, Halahmi as modified discloses the limitations of claim 15, but does not appear to specifically disclose said support element including at least one component selected from the group consisting of: an adhesive material, a fibrous material, a strap, a hook, a connector, a magnet, and a mounting hole.
Olson teaches a support element (figure 1; column 5, lines 48-53) including at least one component selected from the group consisting of: an adhesive material, a fibrous material, a strap, a hook, a connector, a magnet, and a mounting hole (column 5, lines 48-53).


Regarding claim 18, Halahmi as modified discloses the limitations of claim 1, and further discloses said bait core further including at least one blood-feeding lure (BFL) (column 4, lines 9-18;”… an odorant or other volatile material (OD) as an insect attractant.”).

Regarding claim 19, Halahmi as modified discloses the limitations of claim 18, but does not appear to specifically disclose wherein said at least one BFL includes at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine.
Olson teaches at least one BFL (column 2, lines 24-27; column 4, lines 55-60, “The bait station attracts bedbugs by including an attractant such as, but not limited to, pheromones, food attractants, tactile cues, heat, carbon dioxide, and olfactory cues.”) including at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine (column 2, lines 24-27; column 4, lines 55-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said at least one BFL including at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine, as taught by Olson, in order to attract insects to a bait station (abstract; column 2, lines 24-27; column 3, lines 55-57; column 4, lines 55-60).

Regarding claim 24, Halahmi discloses a method for providing a durable insect bait station for biting flies in blood-seeking mode, the method comprising the steps of:
providing a protective membrane (figure 1, membrane 2) for access to the bait station (columns 7 and 8, claim 9), wherein said protective membrane is adapted to be permeable to volatile components (abstract; column 4, lines 19-27; column 8, claims 9 and 17) and wherein said protective membrane is configured to allow easy insect-probe penetration for biting flies in blood- seeking mode (abstract; column 1, lines 16-20);
formulating a bait core (figure 1, bait core 4; column 4, lines 9-18; abstract) for providing bait to the bait station (abstract), wherein said bait core includes at least one insect toxin (abstract; column 4, lines 9-16); wherein said bait core is configured to be substantially in direct contact with said protective membrane  (abstract; column 3, lines 32-44).

Halahmi does not appear to specifically disclose said bait core including: at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core; and providing a support element for attaching said protective membrane and said bait core to a fixed structure.  
Olson teaches a bait core (figure 1, liquid bait 108) comprising at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23) for inducing feeding of biting flies on said bait core (abstract; column 2, lines 24-27; column 2, lines 60-65) and the provision of a support element (figure 1, housing 101) for attaching a protective membrane 107 (figure 1, membrane or pouch 107) and said bait core to a fixed structure (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and the provision of a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57) 

Regarding claim 25, Halahmi discloses a method for providing a durable insect bait station for biting flies in blood-seeking mode, the method comprising the step of: 
applying a protective membrane 2 (figure 1, membrane 2) to be substantially in direct contact with a bait core (figure 1, bait core 4; abstract; column 3, lines 32-44), wherein said protective membrane is adapted to be permeable to volatile components (abstract; column 4, lines 19-27), and 
wherein said protective membrane configured to allow easy insect-probe penetration for biting flies in blood-seeking mode (abstract; column 1, lines 16-20), and wherein said bait core includes: at least one insect toxin (abstract; column 4, lines 9-16).

Halahmi does not disclose said bait core including at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core; and a support element for attaching said protective membrane and said bait core to a fixed structure.
Olson teaches a bait core (figure 1, liquid bait 108) comprising at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23) for inducing feeding of biting flies on said bait core (abstract; column 2, lines 24-27; column 2, lines 60-65) and the provision of a support element (figure 1, housing 101) for attaching a protective membrane (figure 1, membrane or pouch 107) and said bait core to a fixed structure (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and the provision of a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57) .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi as modified by Olson as pertaining to claim 1 above, and further in view of Hainze (US 2012/0124890 A1).
Regarding claim 10, Halahmi as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein said at least one BFS is at least one component selected from the group consisting of: adenosine triphosphate and adenosine diphosphate.
Hainze teaches at least one BFS being at least one component selected from the group consisting of: adenosine triphosphate and adenosine diphosphate (paragraph 0044; “…nucleotides such as adenosine triphosphate….”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFS being at least one component selected from the group consisting of: adenosine triphosphate and adenosine diphosphate, as taught by Hainze, in order to have a BFS that is able to arrest a blood-feeding insect (e.g., Hainze; abstract, paragraph 0044, “Feeding stimulants may be incorporated in the liquid or substrate when the apparatus is used as a control device to increase consumption of the toxicant… Feeding stimulants may also act to increase the arrestant effect of the moist substrate.”).

Claims 20-23 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi as modified by Olson as pertaining to claims 1 and 18 above, and further in view of Simchoni-Barak (US 2010/0229459 A1).
Regarding claim 20, as dependent on claim 18, Halahmi as modified discloses the limitations of claim 18. Halahmi does not disclose said at least one BFL is operative to create a BFL-rich gaseous environment in the vicinity of said bait core.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFL being operative to create a BFL-rich gaseous environment in the vicinity of said bait core, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraph 0014, “…to attract biting and nuisance flies toward the device…,”).

Regarding claim 21, Halahmi as modified discloses the limitations of claim 20, but does not appear to specifically disclose said BFL-rich gaseous environment being present in the vicinity of said fixed structure.
Simchoni-Barak teaches a BFL-rich gaseous environment (figure 11, emitter ring 303; paragraph 0080; abstract) being present in the vicinity of a fixed structure (figure 11; paragraph 0080).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said BFL-rich gaseous environment being present in the vicinity of said fixed structure, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraph 0014).

Regarding claim 22, Halahmi as modified discloses the limitations of claim 20, but does not appear to specifically disclose an optical target for said biting flies.
Simchoni-Barak teaches an optical target for biting flies (figure 1, surface 1; paragraph 0018, “Preferably, the housing is configured to be a visual attractant for the insects using alternating dark and light color-patterns on a three-dimensional shape.”).


Regarding claim 23, Halahmi as modified discloses the limitations of claim 22, but does not appear to specifically disclose said optical target having a dark external appearance relative to said fixed structure.
Simchoni-Barak teaches an optical target (figure 1, surface 1) having a dark external appearance relative to a fixed structure (figures 1 and 3; paragraph 0065, “A dark unheated front stripe 5 is shown on the front of ComboTrap 100, forming a unique three-dimensional pattern and a visual target in conjunction with dark, heated surface 1 and surrounding top stripe 4.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said optical target having a dark external appearance relative to said fixed structure, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraphs 0014 and 0065).

Response to Arguments
	Applicant’s remarks (pg. 9) filed 08/21/2021 regarding the claim objections included in the Non-Final Rejection dated 06/28/2021 have been considered and are persuasive. Therefore, the claim objections to claim 18 and 22 have been withdrawn.
Applicant's remaining arguments filed 08/21/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Halahmi relates to biting flies in sugar-foraging mode; that Olson relates to bedbugs; and that Olson was proven to be ineffective for some biting flies, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
In response to applicant’s argument that Olson lacks a blood-feeding stimulant as recited in claim 1 (Remarks, pg. 14), Olson does in fact include a blood-feeding stimulant in the form of a solution (e.g., Olson, column 1, line 66 – column 2, line 23) that induces feeding to the extent of engorgement (e.g., Olson, column 5, lines 21-24). Also, the degree and/or magnitude of effectiveness of the blood-feeding stimulant included in Olson does not preclude Olson from teaching structural limitations present in claim 1.
In response to applicant’s argument that Olson cannot be operative under the limitations of instant claims 7 and 8 at ambient temperatures (Remarks, pg. 16), it is noted that Olson does teach a blood-feeding stimulant, contained in a pouch. Subsequently, the pouch is heated to a temperature that could match an ambient temperature (e.g., 75 Fahrenheit is an ambient temperature in many given households). Overall, Olson teaches a blood-feeding stimulant being operative at a variety of temperatures, including ambient temperatures and temperatures above a given ambient temperature.
In response to applicant’s argument that Hainze would be rendered inoperative for enabling the instant invention (Remarks, pg. 18), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Hainze’s teaching of at least one BFS 

Finally, as a courtesy to the applicant, an updated search was performed. Attention is brought to Simchoni-Barak ‘070 (US 8,420,070 B2), which discloses a blood-feeding stimulant (column 2, lines 61-66, “…including a feeding stimulant including sugar…,”). Attention is also brought to Kirsch (US 2009/0260276 A1), which discloses at least one BFS being at least one component selected from the group consisting of: adenosine triphosphate and adenosine diphosphate (paragraph 0043, “…other contact semiochemicals…include…ATP…,”). Applicant is reminded that any subsequent amendments or arguments should be able to overcome the prior art employed in this action as well as prior art deemed relevant, but not currently relied upon, in any past or current rejections.

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, US 5,238,681 A (Chang) discloses at least one blood-feeding stimulant for inducing feeding of biting flies on a bait core.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/Primary Examiner, Art Unit 3647